Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1, 2, 3, 5, 8-10, 11, 12, 13, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over TSUTOMU MU (For. Pub. No: CN-108713346-A, OCT 26th 2018) in view of BEHRAVAN et al. (US Pub. No: 2019/0110279 A1) and further in view of LIN et al. (US Pub. No: 2020/0169991 A1).
Regarding claim 1, TSUTOMU MU teaches a method (see page 1, Abstract and Fig.11), comprising: determining, by a processor of an apparatus (see Fig.11 for an apparatus/UE & block 1102 for processor and page 18, lines 7-8), one of a first physical downlink control channel (PDCCH) monitoring configuration and a second PDCCH monitoring configuration among multiple PDCCH monitoring configurations, with which the apparatus is configured, to use in PDCCH monitoring (see Fig.3 and page 9, lines 35-42 wherein the UE according to the first monitoring period for monitoring the PDCCH, is mentioned and also wherein the base station indicating the second monitoring period, and the UE is configured to monitor the PDCCH according to the second monitoring period, is mentioned and also see page 10, lines 6-13 wherein UE according to the first monitoring period for monitoring the PDCCH during the process, is mentioned and also the UE monitoring the PDCCH according to the second detection period so that the UE PDCCH monitoring being adaptive to the change of UE communication service data amount (that includes multiple PDCCH monitoring configurations), is mentioned and also see page 13, lines 7-19); using, by the processor, the first PDCCH monitoring configuration to perform PDCCH monitoring (see page 9, lines 35-44 wherein the UE performing PDCCH monitoring during the first monitoring period, is mentioned); determining, by the processor, whether a switch condition is triggered (see page 10,lines 21-27, wherein the UE for monitoring the PDCCH according to the first monitoring period, if in the process of monitoring the communication service data of the UE is reduced, and the range of the second amplitude greater than threshold value (that includes switch condition), is mentioned and also determining a second monitoring period according to the reduced amplitude of the communication service data of the UE, is mentioned and also see page 11, lines 1-3); and switching, by the processor, to the second PDCCH monitoring configuration to perform the PDCCH monitoring in an event that the switch condition is triggered (see page 10, lines 25-27 wherein the UE monitoring the PDCCH according  to the second monitoring period, in which case, the second monitoring period may be greater than the first monitoring period, is mentioned and also see page 11, lines 15-23). 
TSUTOMU MU teaches the above method, comprising the first PDCCH monitoring configuration and the second PDCCH monitoring configuration as mentioned above, but TSUTOMU MU is silent in teaching the above method, wherein the first PDCCH monitoring configuration comprises a coarse PDCCH scheduling pattern, wherein the second PDCCH monitoring configuration comprises a fine PDCCH scheduling pattern and wherein the multiple PDCCH monitoring configurations differ from each other in monitoring frequency and duration.  
	However, BEHRAVAN et al. teach a method (see Abstract and Fig.10A), wherein the first PDCCH monitoring configuration comprises a coarse PDCCH scheduling pattern, wherein the second PDCCH monitoring configuration comprises a fine PDCCH scheduling pattern (see para [0016] wherein the PDCCH search space monitoring configuration comprising an indication whether a search space may be monitored using fewer than the configured number of blind decodes (that includes coarse PDCCH scheduling pattern), is mentioned and also see para [0017] wherein the monitoring configuration (that includes first/second PDCCH monitoring configuration) comprising a monitoring periodicity and a number of blind decodes for each search space of a plurality of search spaces over a plurality of slots (that includes both coarse PDCCH scheduling pattern and fine PDCCH scheduling pattern based on number of blind decodes), is mentioned and also see paragraphs [0019] & [0021]) and wherein the multiple PDCCH monitoring configurations differ from each other in monitoring frequency and duration (see para [0037] wherein the monitoring periodicity may be configured per CORESET or for a set of physical downlink control channel (PDCCH) candidates within the CORESET and wherein different  monitoring periodicities for different search spaces provide flexibility, is mentioned and also see para [0038] wherein if different monitoring periodicities are configured for different search spaces, then a UE may have to perform several blind decodings in a slot with multiple PDCCHs but perform very few blind decodings on the other slots (that includes the multiple PDCCH monitoring configurations differ from each other in monitoring frequency and duration), is mentioned and also see para [0017]). 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of TSUTOMU MU to have the first PDCCH monitoring configuration comprising a coarse PDCCH scheduling pattern, also to have the second PDCCH monitoring configuration comprising a fine PDCCH scheduling pattern and to have the multiple PDCCH monitoring configurations differ from each other in monitoring frequency and duration, disclosed by BEHRAVAN et al. in order to provide an effective mechanism for providing optimum periodicity for monitoring physical downlink control channels (PDCCH) and also for adjusting and distributing physical downlink control channel (PDCCH) monitoring occasions to efficiently use available blind decoding opportunities in 5G wireless communication system. 
	TSUTOMU MU and BEHRAVAN et al. together are silent in teaching the above method comprising wherein the multiple PDCCH monitoring configurations pertain to monitoring occasions or monitoring periods to either meet latency and reliability requirements or reduce power consumption.
	However, LIN et al. teach a method (see Abstract) comprising wherein the multiple PDCCH monitoring configurations pertain to monitoring occasions or monitoring periods to either meet latency and reliability requirements or reduce power consumption (see para [0005] wherein receiving from a base station, a first PDCCH monitoring configuration and a second PDCCH monitoring configuration (that includes multiple PDCCH monitoring configurations), wherein the second PDCCH monitoring configuration allocates a plurality of PDCCH monitoring occasions within a slot, is mentioned and also see para [0048] wherein the PDCCH monitoring capability or the length of a sub-slot may be dynamically changeable according to different requirements, for example, for one requirement whether each sub-slot is activated or not may depend on the existence of URLLC traffic, is mentioned and also, when there is a need for scheduling URLLC data, a sub-slot may be activated; otherwise, the sub-slot may be deactivated to reduce power consumption, is mentioned, all of the above is clearly equivalent to “the multiple PDCCH monitoring configurations pertain to monitoring occasions or monitoring periods to either meet latency and reliability requirements or reduce power consumption” and also see para [0049]).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of TSUTOMU MU and BEHRAVAN et al. to have the multiple PDCCH monitoring configurations pertaining to monitoring occasions or monitoring periods to either meet latency and reliability requirements or reduce power consumption, disclosed by LIN et al. in order to provide an effective mechanism for both efficiently performing PDCCH monitoring performed by a UE and also improving different aspects of wireless communications, such as data rate and mobility, for the next generation wireless communication system.
Regarding claim 11, TSUTOMU MU teaches an apparatus (see page 1, Abstract and Fig.11 for an apparatus ), comprising: a transceiver (see Fig.11, block 1116 and page 18, 2nd para) which, during operation, wirelessly communicates with network nodes of a wireless network (see page 19, lines 4-6 wherein communication component 1116 of the device being configured to facilitate the device 1100 and communication between other devices with wireless manner, is mentioned and also device 1100 accessing wireless network-based communication standards, such as WiFi, 2G, or 3G, or a combination, is mentioned); and a processor (see Fig.11, processor 1102) communicatively coupled to the transceiver such that, during operation, the processor performs operations (see page 18, lines 11-16) comprising: determining one of a first physical downlink control channel (PDCCH) monitoring configuration and a second PDCCH monitoring configuration among multiple PDCCH monitoring configurations, with which the apparatus is configured, to use in PDCCH monitoring (see Fig.3 and page 9, lines 35-42 wherein the UE according to the first monitoring period for monitoring the PDCCH, is mentioned and also wherein the base station indicating the second monitoring period, and the UE is configured to monitor the PDCCH according to the second monitoring period, is mentioned and also see page 10, lines 6-13 wherein UE according to the first monitoring period for monitoring the PDCCH during the process, is mentioned and also the UE monitoring the PDCCH according to the second detection period so that the UE PDCCH monitoring being adaptive to the change of UE communication service data amount (that includes multiple PDCCH monitoring configurations), is mentioned and also see page 13, lines 7-19); using the first PDCCH monitoring configuration to perform PDCCH monitoring (see page 9, lines 35-44 wherein the UE performing PDCCH monitoring during the first monitoring period, is mentioned); determining whether a switch condition is triggered (see page 10, lines 21-27, wherein the UE for monitoring the PDCCH according to the first monitoring period, if in the process of monitoring the communication service data of the UE is reduced, and the range of the second amplitude greater than threshold value (that includes switch condition), is mentioned and also determining a second monitoring period according to the reduced amplitude of the communication service data of the UE, is mentioned and also see page 11, lines 1-3); and switching to the second PDCCH monitoring configuration to perform the PDCCH monitoring in an event that the switch condition is triggered (see page 10, lines 25-27 wherein the UE monitoring the PDCCH according  to the second monitoring period, in which case, the second monitoring period may be greater than the first monitoring period, is mentioned and also see page 11, lines 15-23). 
TSUTOMU MU teaches the above apparatus, comprising the first PDCCH monitoring configuration and the second PDCCH monitoring configuration as mentioned above, but TSUTOMU MU is silent in teaching the above apparatus, wherein the first PDCCH monitoring configuration comprises a coarse PDCCH scheduling pattern, wherein the second PDCCH monitoring configuration comprises a fine PDCCH scheduling pattern and wherein the multiple PDCCH monitoring configurations differ from each other in monitoring frequency and duration.  
	However, BEHRAVAN et al. teach an apparatus (see Abstract and Fig.10A), wherein the first PDCCH monitoring configuration comprises a coarse PDCCH scheduling pattern, wherein the second PDCCH monitoring configuration comprises a fine PDCCH scheduling pattern (see para [0016] wherein the PDCCH search space monitoring configuration comprising an indication whether a search space may be monitored using fewer than the configured number of blind decodes (that includes coarse PDCCH scheduling pattern), is mentioned and also see para [0017] wherein the monitoring configuration (that includes first/second PDCCH monitoring configuration) comprising a monitoring periodicity and a number of blind decodes for each search space of a plurality of search spaces over a plurality of slots (that includes both coarse PDCCH scheduling pattern and fine PDCCH scheduling pattern based on number of blind decodes), is mentioned and also see paragraphs [0019] & [0021]) and wherein the multiple PDCCH monitoring configurations differ from each other in monitoring frequency and duration (see para [0037] wherein the monitoring periodicity may be configured per CORESET or for a set of physical downlink control channel (PDCCH) candidates within the CORESET and wherein different  monitoring periodicities for different search spaces provide flexibility, is mentioned and also see para [0038] wherein if different monitoring periodicities are configured for different search spaces, then a UE may have to perform several blind decodings in a slot with multiple PDCCHs but perform very few blind decodings on the other slots (that includes the multiple PDCCH monitoring configurations differ from each other in monitoring frequency and duration), is mentioned and also see para [0017]). 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of TSUTOMU MU to have the first PDCCH monitoring configuration comprising a coarse PDCCH scheduling pattern, also to have the second PDCCH monitoring configuration comprising a fine PDCCH scheduling pattern and also to have the multiple PDCCH monitoring configurations differ from each other in monitoring frequency and duration, disclosed by BEHRAVAN et al. in order to provide an effective mechanism for providing optimum periodicity for monitoring physical downlink control channels (PDCCH) and also for adjusting and distributing physical downlink control channel (PDCCH) monitoring occasions to efficiently use available blind decoding opportunities in 5G wireless communication system.
	TSUTOMU MU and BEHRAVAN et al. together are silent in teaching the above apparatus comprising wherein the multiple PDCCH monitoring configurations pertain to monitoring occasions or monitoring periods to either meet latency and reliability requirements or reduce power consumption.
	However, LIN et al. teach an apparatus (see Abstract) comprising wherein the multiple PDCCH monitoring configurations pertain to monitoring occasions or monitoring periods to either meet latency and reliability requirements or reduce power consumption (see para [0005] wherein receiving from a base station, a first PDCCH monitoring configuration and a second PDCCH monitoring configuration (that includes multiple PDCCH monitoring configurations), wherein the second PDCCH monitoring configuration allocates a plurality of PDCCH monitoring occasions within a slot, is mentioned and also see para [0048] wherein the PDCCH monitoring capability or the length of a sub-slot may be dynamically changeable according to different requirements, for example, for one requirement whether each sub-slot is activated or not may depend on the existence of URLLC traffic, is mentioned and also, when there is a need for scheduling URLLC data, a sub-slot may be activated; otherwise, the sub-slot may be deactivated to reduce power consumption, is mentioned, all of the above is clearly equivalent to “the multiple PDCCH monitoring configurations pertain to monitoring occasions or monitoring periods to either meet latency and reliability requirements or reduce power consumption” and also see para [0049]).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of TSUTOMU MU and BEHRAVAN et al. to have the multiple PDCCH monitoring configurations pertaining to monitoring occasions or monitoring periods to either meet latency and reliability requirements or reduce power consumption, disclosed by LIN et al. in order to provide an effective mechanism for both efficiently performing PDCCH monitoring performed by a UE and also improving different aspects of wireless communications, such as data rate and mobility, for the next generation wireless communication system. 
	Regarding claims 2 and 12, TSUTOMU MU, BEHRAVAN et al. and LIN et al. all together teach the method/apparatus of claims 1 and 11. 	
BEHRAVAN et al. further teach the method/apparatus, wherein the first PDCCH monitoring configuration comprises a first PDCCH monitoring pattern and wherein the second PDCCH monitoring configuration comprises a second PDCCH monitoring pattern which is different from the first PDCCH monitoring pattern (see para [0014] wherein wireless device monitoring signals comprising receiving a PDCCH search space monitoring configuration from a network node & monitoring configuration comprising a monitoring periodicity and a number of blind decodes for each search space of a plurality of search spaces over a plurality of slots (that includes first PDCCH monitoring pattern and second PDCCH monitoring pattern), is mentioned and the method further comprising monitoring each search space according to the monitoring configuration (i.e., the monitoring periodicity and the number of blind decodes), is mentioned, also see para [0016] wherein the PDCCH search space monitoring configuration further comprising an indication whether a search space may be monitored using fewer than the configured number of blind decodes & the indication whether the search space may be monitored using fewer than the configured number of blind decodes comprising an indication of whether a search space is a common search space or a user equipment specific search space, is mentioned and also see para [0017]) (and the same motivation is maintained as in claims 1 and 11). 
Regarding claims 3 and 13, TSUTOMU MU, BEHRAVAN et al. and LIN et al.  all together teach the method/apparatus of claims 1 and 11.
TSUTOMU MU further teaches the method/apparatus of claims 1 and 11, wherein the switch condition comprises that a packet arrival pattern or a traffic type is changed (see page 10, lines 28-37 wherein the UE changing to the second PDCCH monitoring period based on video playing type communication service (that includes change of traffic type), is mentioned). 
Regarding claim 5, TSUTOMU MU, BEHRAVAN et al. and LIN et al.  all together teach the method of claim 1. 
BEHRAVAN et al. further teach the method of claim 1, wherein the first PDCCH monitoring configuration comprises a first PDCCH monitoring configuration parameter and wherein the second PDCCH monitoring configuration comprises a second PDCCH monitoring configuration parameter which is different from the first PDCCH monitoring configuration parameter (see para [0014] wherein wireless device monitoring signals comprising receiving a PDCCH search space monitoring configuration from a network node & the monitoring configuration comprising a monitoring periodicity and a number of blind decodes for each search space of a plurality of search spaces over a plurality of slots, is mentioned and  the method further comprising monitoring each search space according to the monitoring configuration (i.e., the monitoring periodicity and which includes both first PDCCH monitoring configuration parameter/periodicity and second PDCCH monitoring configuration parameter/periodicity), is mentioned and also see para [0037] wherein monitoring periodicity being configured for a set of physical downlink control channel (PDCCH) candidates within the CORESET and different monitoring periodicities (that include both first PDCCH monitoring configuration parameter/periodicity and second PDCCH monitoring configuration parameter/periodicity) for different search spaces providing flexibility, is mentioned) (and the same motivation is maintained as in claim 1). 
Regarding claim 15, TSUTOMU MU, BEHRAVAN et al. and LIN et al.  all together teach the apparatus of claim 11.
	BEHRAVAN et al. teach the apparatus, wherein the first PDCCH monitoring configuration comprises a first PDCCH monitoring periodicity and wherein the second PDCCH monitoring configuration comprises a second PDCCH monitoring periodicity which is different from the first PDCCH monitoring periodicity (see para [0014] wherein wireless device monitoring signals comprising receiving a PDCCH search space monitoring configuration from a network node & the monitoring configuration comprising a monitoring periodicity and a number of blind decodes for each search space of a plurality of search spaces over a plurality of slots, is mentioned and  the method further comprising monitoring each search space according to the monitoring configuration (i.e., the monitoring periodicity and which includes both first PDCCH monitoring periodicity and second PDCCH monitoring periodicity), is mentioned and also see para [0037] wherein monitoring periodicity being configured for a set of physical downlink control channel (PDCCH) candidates within the CORESET and different monitoring periodicities (that include both first PDCCH monitoring periodicity and second PDCCH monitoring periodicity) for different search spaces providing flexibility, is mentioned) (and the same motivation is maintained as in claim 11). 
Regarding claims 9 and 19, TSUTOMU MU, BEHRAVAN et al. and LIN et al.  all together teach the method/apparatus of claims 1 and 11. 
	BEHRAVAN et al. further teach the method/apparatus, wherein the first PDCCH monitoring configuration comprises a first PDCCH monitoring span configuration and wherein the second PDCCH monitoring configuration comprises a second PDCCH monitoring span configuration which is different from the first PDCCH monitoring span configuration (see para [0017] wherein the monitoring configuration comprising a monitoring periodicity and a number of blind decodes for each search space of a plurality of search spaces over a plurality of slots (that includes both first PDCCH monitoring span configuration and second PDCCH monitoring span configuration), is mentioned and also para [0016] wherein the search space being monitored using fewer than the configured number of blind decodes comprising an indication of whether a search space is a common search space or a user equipment specific search space, is mentioned and also see para [0058]) (and the same motivation is maintained as in claims 1 and 11).
Regarding claims 8 and 18, TSUTOMU MU, BEHRAVAN et al. and LIN et al. all together teach the method/apparatus of claims 1 and 11.
LIN et al. teach further teach the method/apparatus, wherein the first PDCCH monitoring configuration comprises a Release-15 number of control channel element (CCE) and blind decoding (BD) budget and wherein the second PDCCH monitoring configuration comprises a Release-16 number of CCE and BD budget which is different from the Realease-15 number of CCE and BD budget (see para [0050] wherein the UE performing PDCCH monitoring based on the first PDCCH monitoring configuration and the second PDCCH monitoring configuration, wherein the slot CCE limit of the first PDCCH monitoring configuration being different from the slot CCE limit of the second PDCCH monitoring configuration, is mentioned, also the slot CCE limit of the first PDCCH monitoring configuration  being 56 when .mu. is 0 (that includes Realease-15 number of CCE) and on the other hand, for the second PDCCH monitoring configuration (e.g. for URLLC service that includes Realease-16 number of CCE), the slot CCE limit of the second PDCCH configuration being 56.times.2=112 when .mu. is 0, is mentioned and also see para [0061] wherein one PDCCH monitoring configuration (e.g., for scheduling eMBB data that includes Realease-15 number of CCE & BD) may have slot BD limits of 44/36/22/20 for subcarrier spacing 15 kHZ/30 kHZ/60 kHZ/120 kHZ, and slot CCEs limits of 56/56/48/32 for subcarrier spacing 15 kHZ/30 kHZ/60 kHZ/120 kHZ, is mentioned and another PDCCH monitoring configuration (e.g., for scheduling URLLC data that includes Realease-16 number of CCE & BD) having different BDs/CCEs limits, is mentioned) (and the same motivation is maintained as in claims 1 and 11). 
Regarding claims 10 and 20, TSUTOMU MU, BEHRAVAN et al. and LIN et al. all together teach the method/apparatus of claims 1 and 11.
LIN et al. further teach the method/apparatus, wherein the first PDCCH monitoring configuration is used on enhanced mobile broadband (eMBB) traffic, and wherein the second PDCCH monitoring configuration is used on ultra-reliable low-latency communication (URLLC) traffic (see para [0049] wherein the UE receiving, from a base station (e.g., a gNB), a first PDCCH monitoring configuration and a second PDCCH monitoring configuration, is mentioned and the first PDCCH monitoring configuration being used for the eMBB service, and the second PDCCH monitoring configuration being used for the URLLC service , is mentioned) (and the same motivation is maintained as in claims 1 and 11).
5.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over TSUTOMU MU (For. Pub. No: CN-108713346-A, OCT 26th 2018) in view of BEHRAVAN et al. (US Pub. No: 2019/0110279 A1), further in view of LIN et al. (US Pub. No: 2020/0169991 A1) and further in view of Xu (US Pub. No: 2021/0037558 A1).
Regarding claims 6 and 16, TSUTOMU MU, BEHRAVAN et al. and LIN et al. all together teach the method/apparatus of claims 1 and 11.
	TSUTOMU MU, BEHRAVAN et al. and LIN et al. all together are silent in teaching the method/apparatus of claims 1 and 11, further comprising/wherein, during operation, the processor further performs operations comprising: switching dynamically between two search space sets with two different associated periodicities. 
	However, Xu teaches a method/apparatus (see Abstract and Fig.8) comprising switching dynamically between two search space sets with two different associated periodicities (see para [0086] wherein the terminal device determining based on the first timer to perform PDCCH monitoring based on the first PDCCH search space configuration or the second PDCCH search space configuration, is mentioned and also if the terminal device does not detect the PDCCH for the terminal device in the corresponding PDCCH search space, a count of the first timer is increased and when the first timer expires, the terminal device switching to a PDCCH search space corresponding to the second PDCCH search space configuration for PDCCH monitoring, is mentioned and also see para [0087] wherein the count of the first timer may be a count of time, or  a count of PDCCH search space cycles (that includes two search space sets with two different associated periodicities), is mentioned).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method/apparatus of TSUTOMU MU, BEHRAVAN et al. and LIN et al. to include switching dynamically between two search space sets with two different associated periodicities, disclosed by Xu  in order to provide an effective mechanism for optimizing PDCCH monitoring of a terminal device and reducing unnecessary power consumption in a PDCCH receiving process of the terminal device in wireless communication system.
6.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over TSUTOMU MU (For. Pub. No: CN-108713346-A, OCT 26th 2018) in view of BEHRAVAN et al. (US Pub. No: 2019/0110279 A1), further in view of LIN et al. (US Pub. No: 2020/0169991 A1)  and further in view of KIM et al. (US Pub. No: 2020/0367253 A1).
Regarding claims 7 and 17, TSUTOMU MU, BEHRAVAN et al. and LIN et al. all together teach the method/apparatus of claims 1 and 11.
	TSUTOMU MU, BEHRAVAN et al. and LIN et al. all together are silent in teaching the method/apparatus of claims 1 and 11, further comprising/wherein, during operation, the processor further performs operations: transmitting, by the processor/via the transceiver, an uplink signal to indicate a need to switch to the first PDCCH monitoring configuration or the second PDCCH monitoring configuration. 
	However, KIM et al. teach a method/apparatus (see Abstract and Fig.15 for UE) comprising transmitting, by processor/via transceiver, an uplink signal to indicate a need to switch to the first PDCCH monitoring configuration or the second PDCCH monitoring configuration (see para [0223] wherein the eNB receiving signal for the PDCCH configuration switching indicator, is mentioned and also changing the PDCCH configuration, is mentioned and also see para [0220]).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method/apparatus of TSUTOMU MU, BEHRAVAN et al. and LIN et al. to include transmitting, by processor/via transceiver, an uplink signal to indicate a need to switch to the first PDCCH monitoring configuration or the second PDCCH monitoring configuration, disclosed by KIM et al. in order to provide an effective mechanism for dynamically changing control channel configuration information in order to more effectively reduce power consumption of a terminal according to downlink control channel monitoring in wireless communication system.

Response to Arguments
7.	Applicant's arguments filed on 06/13/2022 w.r.t. amended independent claims 1 and 11 are moot under the new ground(s) of rejection made in view of LIN et al. (US Pub. No: 2020/0169991 A1) as presented in the current office action.
8.	Applicant’s amendment of independent claims 1 and 11 necessitated new citations and explanations of the references as presented in the current office action.
9.	In pages 11-14 of Applicant’s Remarks, regarding amended independent claims 1 and 11, Applicant also mentions that the purported combination of Wu and Behravan would fail to teach wherein the multiple PDCCH monitoring configurations differ from each other in monitoring frequency and duration.
However, the Examiner respectfully disagrees to the above statements of the Applicant as follows as BEHRAVAN et al. clearly teach wherein the multiple PDCCH monitoring configurations differ from each other in monitoring frequency and duration (see para [0037] wherein the monitoring periodicity may be configured per CORESET or for a set of physical downlink control channel (PDCCH) candidates within the CORESET and wherein different  monitoring periodicities for different search spaces provide flexibility, is mentioned and also see para [0038] wherein if different monitoring periodicities are configured for different search spaces, then a UE may have to perform several blind decodings in a slot with multiple PDCCHs but perform very few blind decodings on the other slots (that includes the multiple PDCCH monitoring configurations differ from each other in monitoring frequency and duration), is mentioned and also see paragraphs [0017] & [0019]) and thus, TSUTOMU MU, BEHRAVAN et al. and LIN et al.  all together teach all the limitations of independent claims 1 and 11 as already mentioned above under Claim Rejections.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	SUN et al. (US Pub. No: 2021/0168809 A1) disclose mechanisms for reducing power consumption of a terminal device in 5G wireless communication system.
	JIANG et al. (US Pub. No: 2021/0144798 A1) disclose mechanisms for channel detection indication for a terminal device in 5G wireless communication system.
	LEE et al. (US Pub. No: 2020/0154412 A1) disclose mechanisms that provide techniques for allocating a number of physical downlink control channel (PDCCH) blind decoding candidates to a user equipment (UE) in dual connectivity mode in wireless communication system. 
	WU et al. (US Pub. NO: 2020/0229092 A1) disclose  method and an apparatus for power saving operation in a wireless communication system.
11.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
	 	Commissioner for Patents,
                      P.O. Box 1450
                      Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/Examiner, Art Unit 2477                                                                                                                                                                                                        6/14/2022